
	
		I
		111th CONGRESS
		2d Session
		H. R. 5441
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mrs. Maloney (for
			 herself, Mr. Castle, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To authorize assistance to aid in the prevention and
		  treatment of obstetric fistula in foreign countries, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Obstetric Fistula Prevention,
			 Treatment, Hope, and Dignity Restoration Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Every minute, one
			 woman dies from pregnancy-related complications. Of these deaths, 99 percent
			 occur in the developing world and 95 percent occur in Africa and Asia.
			(2)For every woman
			 who dies from pregnancy-related complications, an estimated 20 women survive
			 but experience pregnancy-related disabilities. One of the most severe is
			 obstetric fistula, which occurs when a woman who needs trained medical
			 assistance for a safe delivery, usually a cesarean section, cannot get it.
			(3)Obstetric fistula
			 is a hole that is formed between the bladder and the vagina, or the rectum and
			 the vagina (or both), after a woman suffers from prolonged obstructed labor. In
			 the struggle to pass through the birth canal, the fetus puts constant pressure,
			 sometimes for several days, on the bladder and vaginal or rectal walls,
			 destroying the tissue that then sloughs off, resulting in the abnormal
			 opening.
			(4)In the majority of
			 obstetric fistula cases, the baby will be stillborn and the mother will
			 experience physical pain as well as social and emotional trauma from living
			 with incontinence as well as the loss of her child.
			(5)The physical
			 symptoms of obstetric fistula include incontinence or constant uncontrollable
			 leaking of urine or feces, frequent bladder infections, infertility, and foul
			 odor.
			(6)Although data on
			 obstetric fistula are scarce, the World Health Organization (WHO) estimates
			 there are more than 2,000,000 women living with fistula and 50,000 to 100,000
			 new cases each year.
			(7)According to the
			 United States State Department, The combination of pregnancy at an early
			 age, chronic maternal malnutrition, and a lack of skilled care at delivery can
			 all contribute to the development of obstetric fistula and permanent
			 incontinence..
			(8)Obstetric fistula
			 was once common throughout the world, but over the last century was eliminated
			 in Europe, North America, and other developed regions through improved access
			 to medical interventions, particularly emergency obstetric care for those women
			 who need it.
			(9)The social
			 consequences for women living with obstetric fistula include isolation, divorce
			 or abandonment, ridicule and shame, inability to start a family, illness, risk
			 of violence, and lack of opportunity.
			(10)Obstetric fistula
			 is preventable through medical interventions such as skilled attendance present
			 during labor and childbirth, providing access to family planning, and emergency
			 obstetric care for women who develop childbirth complications as well as social
			 interventions such as delaying early marriage and educating and empowering
			 young women.
			(11)Obstetric fistula
			 can also be surgically treated. Surgery requires a specially trained surgeon
			 and support staff, and access to an operating theater and to attentive
			 postoperative care. When performed by a skilled surgeon, success rates can be
			 as high as 90 percent and cost an estimated $300.
			(12)According to the
			 Department of State, Because of their roles in child rearing, providing
			 and seeking care, and managing water and nutrition, the ability of women to
			 access health-related knowledge and services is fundamental to the health of
			 their babies, older children and other family members. Over the long-term, the
			 health of women enhances their productivity and social and economic
			 participation and also acts as a positive multiplier, benefitting social and
			 economic development through the health of future generations..
			(13)In 2002, the
			 United Nations Population Fund (UNFPA) and EngenderHealth embarked on the first
			 ever assessments in nine African countries to determine the need for and access
			 to services to address obstetric fistula. In 2003, UNFPA and partners launched
			 a global campaign to identify and address obstetric fistula in an effort to
			 develop a means to treat those women who are suffering and provide the
			 necessary health services to prevent further cases. The campaign is currently
			 active in more than 45 countries in Africa, Asia, and the Arab States region
			 through support for fistula surgery, training of doctors and nurses, equipping
			 hospitals, and undertaking community outreach to prevent further cases, and
			 supporting provision of rehabilitative care for women after treatment so they
			 can return to full and productive lives.
			(14)The global
			 Campaign to End Fistula works with national counterparts, including ministries
			 of health, other pertinent ministries, United Nations agencies, international
			 and national nongovernmental organizations, civil society organizations, and
			 fistula providers, in support of national processes and fistula programmatic
			 efforts. A key focus is national fistula capacity strengthening.
			(15)In 2004, USAID
			 provided funding through the ACQUIRE Project managed by EngenderHealth to
			 support services in two countries, Bangladesh and Uganda. In 2007, USAID
			 provided a five-year cooperative agreement to EngenderHealth for the Fistula
			 Care project. USAID currently supports fistula treatment services in 34 sites
			 in 11 countries and addresses prevention in those sites and 25 more. The
			 ceiling for the Fistula Care project is $70,000,000.
			(16)One of the key
			 global health principles of the United States Global Health Initiative is to
			 strengthen and leverage key multilateral organizations, global health
			 partnerships, and private sector engagement. The United States has committed to
			 join multilateral efforts involving the United Nations and others to make
			 progress toward achieving Millennium Development Goals 4, 5, and 6.
			(17)By 2014, the
			 United States through its Global Health Initiative has committed to several
			 targets that will reduce the incidence of fistula, including through efforts to
			 reduce maternal mortality by 30 percent; prevent 54,000,000 unintended
			 pregnancies by reaching a modern contraceptive prevalence rate of 35 percent;
			 and reducing to 20 percent the number of first births by women under 18 across
			 assisted countries.
			3.Prevention and
			 treatment of obstetric fistula
			(a)AuthorizationThe President is authorized, in accordance
			 with this section and section 4, to provide assistance, including through
			 international organizations, national governments, and international and local
			 nongovernmental organizations, to—
				(1)address the social
			 and health issues that lead to obstetric fistula; and
				(2)support treatment
			 of obstetric fistula.
				(b)ActivitiesAssistance
			 provided pursuant to subsection (a) shall focus on—
				(1)increasing
			 prevention through access to sexual and reproductive health services, including
			 skilled attendance at birth, comprehensive emergency obstetric care, prenatal
			 and antenatal care, and contraception (family planning);
				(2)building local
			 capacity and improving national health systems to prevent and treat obstetric
			 fistula within the context of navigating pregnancy in good health
			 overall;
				(3)supporting tools
			 to enable countries to address fistula, including supporting qualitative
			 research, development of sustainable financing mechanisms, training of skilled
			 birth attendants, promoting south-to-south training, and
			 provision of basic obstetric care at the community level;
				(4)addressing
			 underlying social and economic inequities, including empowering women and
			 girls, reducing incidence of child marriage, delaying childbirth, and
			 increasing access to formal and non-formal education; and
				(5)supporting
			 reintegration and training programs to help women who have undergone treatment
			 return to full and productive lives.
				4.Coordination,
			 reporting, research, monitoring, and evaluation
			(a)In
			 generalAssistance authorized under this Act shall—
				(1)promote the
			 coordination facilitated by the International Obstetric Fistula Working Group,
			 which coordinates between and among donors, multilateral institutions, the
			 private sector, nongovernmental and civil society organizations, and
			 governments in order to support comprehensive prevention and treatment of
			 obstetric fistula; and
				(2)be used for the development and
			 implementation of evidence-based programs, including monitoring, evaluation,
			 and research to measure the effectiveness and efficiency of such programs
			 throughout their planning and implementation phases.
				(b)ReportingNot
			 later than December 31, 2011, and annually thereafter, the President shall
			 transmit to Congress a report on activities undertaken pursuant to this Act
			 during the preceding fiscal year to reduce the incidence of and increase
			 treatment for obstetric fistula, and how such activities fit into existing
			 national action plans to prevent and treat obstetric fistula.
			
